DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         RANDY LEE BROWN,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-438

                              [July 27, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Cynthia L. Cox,
Judge; L.T. Case No. 312008CF000426A.

   Randy Lee Brown, Jasper, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, LEVINE and FORST, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.